
QuickLinks -- Click here to rapidly navigate through this document


Exibit 10.2



AWARD AGREEMENT

FOR THE YEAR 2003 OFFERING
UNDER THE SCB DEFERRED COMPENSATION AWARD PLAN


        You have been granted an Award under the SCB Deferred Compensation Award
Plan (the "Plan") pursuant to the year 2003 offering under the Plan, as
specified below:

Participant ("you"):   Name of Employee       

--------------------------------------------------------------------------------


Amount of Award:
 
Dollars Awarded       

--------------------------------------------------------------------------------


Date of Grant:
 
December 31, 2003       

--------------------------------------------------------------------------------

        In connection with your Award, you and Alliance Capital Management L.P.
agree as set forth in this agreement (the "Agreement"). The Plan provides a
description of the terms and conditions governing your Award. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan's terms completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms have the meanings given them in the Plan,
unless specifically stated otherwise in the Agreement.

        1.     Award Denomination.    Although your Award is initially
denominated in cash, it will be converted into Holding Units, Mutual Fund Shares
or a combination thereof. You may elect the percentage of your Award to be
denominated in Holding Units and Mutual Fund Shares by timely completing and
submitting a year 2003 offering Investment Election Form. Your election will be
subject to the approval of the Committee. If you fail to make a timely election
your Award will be invested 100% into Alliance Holding Units, unless the
Committee determines otherwise, in its sole discretion.

        2.     Vesting of Award.    Your Award shall vest with respect to
one-third of the Holding Units and Mutual Fund Shares representing the Award as
of each of the first, second and third anniversary of the Date of Grant of your
Award, provided that you remain in the employ of the Company as of each such
anniversary, except that your Award will fully vest:

        (a)   upon your death, Disability or attainment of age 65 prior to your
Termination of Employment; or

        (b)   as of the date that the employment of all Committee members (after
having exhausted all replacements) has either been (i) terminated involuntarily
other than for Cause or (ii) terminated by such Committee members for Good
Reason.

        3.     Forfeitures.    To the extent that any portion of your Award is
not vested as of, or in connection with, your Termination of Employment, the
Holding Units and Mutual Fund Shares comprising the unvested portion of your
Award shall be forfeited.

        4.     Distribution of Award.    The Holding Units and Mutual Fund
Shares under your Award will be distributed to you in accordance with your
year 2003 offering Distribution Election Form. If you fail to submit a properly
completed year 2003 offering Distribution Election Form on a timely basis, the
Holding Units and Mutual Fund Shares under your Award will be distributed in a
lump sum on or about the third anniversary of the Date of Grant of your Award,
unless the Committee determines otherwise, in its sole discretion.

        5.     Beneficiary Designation.    By completing a Beneficiary
Designation Form provided to you by the Company under the Plan, you may select a
beneficiary to receive your Award in the event of your death. If you have
previously completed a Beneficiary Designation Form under the Plan, your
designation under that form will apply with respect to this Award. If you do not
submit a properly

--------------------------------------------------------------------------------


completed Beneficiary Designation Form under the Plan, your Award will be
distributed to your estate in the event of your death.

        6.     Tax Withholding.    As and when any federal, state or local tax
or any other charge is required by law to be withheld with respect to the
vesting of your Award, the payment of dividends or distributions on any Holding
Units and Mutual Fund Shares under the Award and the distribution of such
Holding Units or Mutual Fund Shares (a "Withholding Amount"), you agree promptly
to pay the Withholding Amount to the Company in cash. You agree that if you do
not pay the Withholding Amount to the Company, the Company may withhold any
unpaid portion of the Withholding Amount from any amount otherwise due to you.
Notwithstanding the foregoing, the Company may, in its sole discretion,
establish and amend policies from time to time for the satisfaction of
Withholding Amounts by the deduction of a portion of the Holding Units or Mutual
Fund Shares under your Award.

        7.     Administration.    It is expressly understood that the Committee
is authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon you. The Committee is under no obligation to treat you or
your award consistently with the treatment provided for other participants in
the Plan.

        8.     Miscellaneous.

        (a)   This Agreement does not confer upon you any right to continuation
of employment by the Company, nor does this Agreement interfere in any way with
the Company's right to terminate your employment at any time.

        (b)   This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

        (c)   This Agreement will be governed by, and construed in accordance
with, the laws of the state of New York (without regard to conflict of law
provisions).

        (d)   This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this award. Any prior agreements,
commitments or negotiations concerning your Award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties.

        BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed effective as of .

    ALLIANCE CAPITAL MANAGEMENT L.P.
 
 
By:
Alliance Capital Management Corporation, General Partner
 
 
  
Participant
 
 
 
    

--------------------------------------------------------------------------------

Name of Employee

2

--------------------------------------------------------------------------------



QuickLinks


Exibit 10.2
AWARD AGREEMENT FOR THE YEAR 2003 OFFERING UNDER THE SCB DEFERRED COMPENSATION
AWARD PLAN
